EVERETT, Chief Judge
(concurring):
As I interpret the principal opinion, it seeks to provide a military judge some discretion to admit evidence that might be excluded under a mechanical application of the test announced in Frye v. United States, 293 F. 1013 (D.C. Cir. 1923). Although in my view the Frye test has been useful, I am persuaded that a slight relaxation of it is now in order.
Sometimes it takes decades for the scientific community to reach general agreement on the reliability of certain principles or techniques. Indeed, agreement may never be obtained. For example, millions of persons use the services of chiropractors, who receive extensive training in anatomy and physiology; but many physicians and surgeons would dispute the scientific basis for their method of healing. Acupuncture has existed for centuries, perhaps millenia; but the principles which underlie its use are still unclear. From the time of Freud, schools of psychiatry have come and gone.
Although the “bright line” Frye test provides greater certainty for a judge in coping with the pluralism in scientific thought and the conflicts among experts, the price paid for that certainty has become too great. Instead, the military judge should have some freedom to admit expert testimony and let the opponent bring to the factfinder’s attention, by cross-examination or extrinsic evidence, the criticisms and the lack of acceptance of the principles on which the expert has relied.
Certainly, at a time when polygraphs are widely used in both the public and private sectors, when large amounts are expended for polygraph operators and equipment, and when vital decisions involving national security are predicated on lie-detector re-*255suits,11 cannot justify requiring a judge to reject all polygraph evidence, regardless of the circumstances. Indeed, I am unsure that this result is dictated even by Frye, because in many respects the acceptance of polygraph results already has become “general.”
In determining admissibility of polygraph evidence the judge should heed carefully the principal opinion’s observation that “one of the most useful tools is” the “degree of acceptance in the scientific community.” 24 M.J. at 252. At the very least, the expert witness should be able to relate his theories to scientific principles having a substantial body of adherents. Cf. United States v. Mustafa, 22 M.J. 165 (C.M.A.), cert. denied, — U.S. —, 107 S.Ct. 444, 93 L.Ed.2d 392 (1986). Obviously, the training, experience, and skill of the polygraph operator must be taken into account by the judge. Also, I believe that he should consider whether the results being offered in evidence are those of the first polygraph test given the witness or whether there have been previous tests. There is some reason to believe that reliability diminishes with later tests. Finally, I would be much more inclined to uphold receiving in evidence the results of a test which representatives of the adverse party had been permitted to observe.2
Although I am persuaded that a military judge should be allowed some discretion to admit polygraph results, I would not be equally liberal where “human lie detectors” are involved. Although a qualified expert may be allowed to testify that it is unlikely that a class of witnesses — such as children or rape victims — would give a false account of certain events, even an “expert” should not be allowed to testify that another witness has lied or told the truth. United States v. Snipes, 18 M.J. 172, 180 (C.M.A. 1984) (Everett, C.J., concurring in the result); United States v. Moore, 15 M.J. 354, 367 (C.M.A. 1983) (Everett, C.J., dissenting).

. For example, in Cooke v. Orser, 12 M.J. 335 (C.M.A. 1982), intelligence agencies obviously relied heavily on lie-detector tests which corroborated the statements of the accused espionage agent.


. In this regard, I find an analogy to the cases where, to assure fairness and accuracy, the Supreme Court required that suspects be provided lawyers to observe lineups. Gilbert v. California, 388 U.S. 263, 87 S.Ct. 1951, 18 L.Ed.2d. 1178 (1967); United States v. Wade, 388 U.S. 218, 87 S.Ct. 1926, 18 L.Ed.2d 1149 (1967).